DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2005/0170772 to De Domenico, hereinafter referred to as De Domenico.
In reference to claim 1, De Demenico discloses the claimed invention including:
An air conditioning appliance (fig. 3, see [0030] where De Deminico specifically discloses the ventilation system includes air conditioning systems) defining a vertical direction, the air conditioning appliance comprising:
 a housing (14, see figure 3) comprising a wall disposed in the vertical direction, the wall defining an opening (28) therethrough; 
a heat exchanger (implicitly assumed with the disclosed air conditioning/ cooling  system) disposed in the housing; 
a compressor (implicitly assumed with the disclosed air conditioning/ cooling system) in fluid communication with the heat exchanger to circulate a refrigerant through the heat exchanger; and 

In reference to claim 3, De Demenico discloses the claimed invention including:
the first surface  (34) of the frame (16)  is parallel to the wall ( the first surface is parallel to the thickness direction of wall 14), and wherein the tab (52) protrudes in a normal direction from the first surface such that the tab is perpendicular to the first surface, see figure 2.
In reference to claim 11, De Demenico discloses the claimed invention including:
A door assembly (10) of an air conditioning appliance comprising a wall and an opening formed in the wall, the door assembly comprising: 
a frame (16)  removably secured to the wall and surrounding the opening (28), the frame comprising a tab (52) protruding from a first surface (34)of the frame and extending in the vertical direction, and a door (42) pivotably connected to the frame and rotatable between an open position and a closed position with respect to the frame, the door defining an aperture (50) into which the tab is received, wherein a top edge of the tab extends at a first predetermined angle ( note the top edge of pin 52 extends at an angle of 90°) with respect to the frame and a bottom edge of the tab extends at a second predetermined angle (note the bottom edge of the pin 52 extends at an angle of -90°) with respect to the frame, the first predetermined angle being equal and mirrored to the second predetermined angle (90° and -90° are considered equal and mirrored).
In reference to claim 13, De Demenico discloses the claimed invention including:
the first surface  (34) of the frame (16)  is parallel to the wall ( the first surface is parallel to the thickness direction of wall 14), and wherein the tab (52) protrudes in a normal direction from the first surface such that the tab is perpendicular to the first surface, see figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Demenico.
In reference to claims 4 and 14, De Demenico discloses the claimed invention including:
De Demenico fails to disclose the tab is integral with the first surface. However, making the tab of De Deminico simply makes use of a one piece construction instead of the structure disclosed by De Demnico. Further, it appears that making the structure one piece does not solve any stated purpose or produce anything other than predictable results.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify De Demenico  such that the tab is integral with the first surface since it has been held that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice, see MPEP 2144.04 (V)(B).

Allowable Subject Matter

Claims 2, 5-10, 12, and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763